           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                     EASTERN DIVISION


BILLY N. CULBERTSON
ADC #076385                                                PLAINTIFF

v.                     No. 2:19-cv-27-DPM-BD

BILL COWELL, Medical Director,
Grimes Unit; SHELIA ARMSTRONG,
Medical Grievance Officer, Grimes Unit;
TAMMY CANARD, Chronic Care, Grimes
Unit; KELLY PFITZNER, * Medical
Records, Grimes Unit; ARIC SIMMONS,
APN, Grimes Unit; and BRENDA
BRIDGEMAN, Director of Nursing,
Grimes Unit                                            DEFENDANTS


                                ORDER
     The Court adopts Magistrate Judge Deere's unopposed partial
recommendation, N g 36.      F ED.   R. Crv. P. 72(b) (1983 addition to

advisory committee notes).     Pfitzner's motion to dismiss, Ng 30, is
partly granted and partly denied. Culbertson's claims against Pfitzner
arising before March 2016 are dismissed with prejudice.




* The Court directs the Clerk to change of spelling of Pfitzner's name
on the docket. Ng 30.
So Ordered.

                             (/
              D.P. Marshall Jr.
              United States District Judge




              -2-
